UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter endedDecember 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3170 Fairview Park Drive Falls Church, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (703) 876-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit such files) x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).oYesxNo 155,074,995 shares of Common Stock, $1.00 par value, were outstanding on January 27, 2012. COMPUTER SCIENCES CORPORATION TABLE OF CONTENTS TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Consolidated Condensed Statements of Operations for the Quarters andNine Months Ended December 30, 2011 and December 31, 2010 1 Consolidated Condensed Balance Sheets as ofDecember 30, 2011 and April 1, 2011 2 Consolidated Condensed Statements of Cash Flows for the Nine Months Ended December 30, 2011 and December 31, 2010 3 Consolidated Condensed Statements of Changes in Equity for the Nine Months Ended December 30, 2011 and December 31, 2010 4 Notes to Consolidated Condensed Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II. OTHER INFORMATION 46 Item 1. Legal Proceedings 46 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 4. Mine Safety Disclosures 51 Item 5. Other Events 51 Item 6. Exhibits 52 (i) PART I, ITEM 1.FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (unaudited) Quarter Ended NineMonths Ended (Amounts in millions, except per-share amounts) December 30, 2011 December 31, December 30, 2011 December 31, 2010 Revenues $ Costs of services (excludes depreciation and amortization, contract charge and settlement charge) Cost of services – specified contract charge (excludes amount charged to revenue of $204) - - Costs of services - settlement charge (excludes amount charged to revenue of $42) - - - Selling, general and administrative Depreciation and amortization Goodwill impairment 60 - - Interest expense 43 43 Interest income (8
